Citation Nr: 0613519	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  94-46 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date than August 5, 1996, 
for an initial evaluation in excess of 70 percent for post-
traumatic stress disorder (PTSD) on a schedular basis or 
based on individual unemployability (IU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
October 1971. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In a November 1993 
rating decision the RO granted service connection for PTSD 
and an initial rating of 50 percent from November 29, 1991.  
A rating decision in August 1996 increased the initial 
evaluation to 70 percent from August 5, 1996. 

The record shows that in August 1997, the Board remanded this 
case to the RO for further development of the evidence.  On 
remand, the RO issued a rating decision in July 1999 that 
granted a 70 percent evaluation for PTSD from November 29, 
1991 and an IU rating from August 5, 1996.  The veteran 
continued the appeal and the Board remanded the case again in 
July 2001.  Thereafter, the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
from a February 2003 Board decision that denied the benefit 
sought on appeal, essentially an earlier effective date for 
the 100 percent rating on a schedular basis or IU.  In 
November 2003, the Court vacated the February 2003 Board 
decision and remanded the case to the Board for 
readjudication and the issuance of a new decision.  In June 
2004, the Board remanded the case to the RO for further 
development.  The case was recently returned to the Board.


FINDING OF FACT

From December 21, 1995, the manifestations of PTSD prevented 
the veteran from following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for an effective date of December 21, 1995, for 
a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.16(c), 
4.130, 4.132, Diagnostic Code 9411 (1996)(effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
for an earlier effective date for a total disability 
evaluation for his PTSD.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  VA issued regulations to 
implement the VCAA in August 2001.  See, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The VCAA-directed letter issued in September 
2001 pursuant to a Board remand in July 2001, and the August 
2004 VCAA-directed letter issued pursuant to the Board remand 
in June 2004 constituted an affirmative notification required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) from 
which the veteran had a one year period to submit evidence 
and information to substantiate the claim.  The content was 
styled to ensure that his case was presented with whatever 
support is available for an earlier effective date.  The 
content of the notice he received was in a form that enabled 
him to understand the process.  He was informed that VA would 
make reasonable efforts to obtain any identified private 
medical evidence.  As such, the Board finds that the 
correspondence VA issued that was VCAA specific satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There was 
no notice deficiency with respect to the effective date or 
rating elements for compensation, as the notices that were 
VCAA directed were sufficient in specifying the evidence 
needed to support an effective date earlier than August 5, 
1996 for a total disability evaluation for PTSD on a 
schedular basis or based on IU.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The VCAA notice in this case was 
not provided to the veteran prior to the AOJ adjudication of 
the claim and as a result the timing of the notice does not 
comply with the express requirements of the law as found in 
Pelegrini.  However, the timing deficiency was cured pursuant 
to the Board remands that produced the VCAA-directed 
correspondence.  The RO most recently reviewed the case in 
October 2005 after issuing the August 2004 VCAA letter.  Thus 
the timing defect was a harmless error subsequently cured.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific as noted above provided 
him the opportunity to submit any additional evidence he had 
in support of his claim.  In response the representative 
referred to specific information from the records on file in 
to support the claim.  In addition, in March 2006, the 
veteran's attorney notified the Board that no additional 
evidence or argument would be submitted.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, 
essential fairness of the adjudication was advanced through 
the efforts of the RO to obtain relevant information in order 
to provide a record that would support an informed 
determination.  The veteran had a meaningful opportunity to 
participate effectively in the processing of the claim for an 
earlier effective date.  The hearing testimony and evidence 
received from the Social Security Administration (SSA) 
supplemented the record of VA medical treatment for PTSD.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran or his representative 
did not identify any records other than what were already on 
file.  Furthermore the RO obtained SSA records.  Thus, the 
Board finds the development is adequate when read in its 
entirety, and that it satisfied the directive in the remand 
orders and the obligations established in the VCAA.  The duty 
to assist having been satisfied, the Board will turn to a 
discussion of the claim for an initial evaluation in excess 
of 70 percent for PTSD on a schedular basis or based on IU, 
which is essentially a claim for a total disability 
evaluation earlier than August 5, 1996.


Analysis

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The holding in Fenderson v. West, 12 Vet. App. 119 (1999), 
instructs that a claim such as the veteran's is properly 
framed as an appeal from the original rating rather than a 
claim for increase, but that in either case he is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
Further, "staged ratings" which are separate percentage 
evaluations for separate periods may be assigned on a facts 
found basis.  Except as otherwise provided, the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there is only 
one such disability, this disability shall be ratable at 60 
percent or more.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c), effective 
March 1, 1989, through November 6, 1996.  

The rating schedule provisions for psychiatric disorders 
applicable to this matter provided a 70 percent evaluation 
where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation was 
assigned where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community and where there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, rendering 
the veteran demonstrably unable to obtain or retain 
employment.  Note (1). Social impairment per se will not be 
used as the sole basis for any specific percentage 
evaluation, but is of value only in substantiating the degree 
of disability based on all of the findings.  38 C.F.R. 
§ 4.132, Code 9411 (1996) (General Rating Formula for 
Psychoneurotic Disorders); effective prior to November 7, 
1996.

The veteran's employment history, educational and vocational 
attainment, as well as his particular disability, are to be 
considered in making a determination on unemployability. 38 
C.F.R. §§ 3.340, 3.341 (2005). The term unemployability, as 
used in VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGC 75-91, 57 Fed. Reg. 
2317 (1992).

Two of the most important determinants of disability are time 
lost from gainful work and decrease in work efficiency.  The 
rating board must not under evaluate the emotionally sick 
veteran with a good work record, nor must it over evaluate 
his or her condition on the basis of a poor work record not 
supported by the psychiatric disability picture.  38 C.F.R. 
§ 4.130 (1996).

The November 1991 VA psychiatry evaluation noted the veteran 
had prior VA and private employment but he was currently 
unemployed.  His reported symptoms included hyperalertness; 
constricted affect; insomnia; flashbacks; nightmares; trouble 
concentrating and irritability, easy provocation to anger, 
crying spells and brief episodes of panic.  On the mental 
status examination he was verbal and cooperative and intact 
cognitively, although he wept during the interview.  He was 
not currently suicidal or homicidal. The Axis I diagnoses 
were chronic, severe PTSD and probable major depression.  He 
refused hospitalization, but he was referred to the mental 
health clinic and given medication.  The veteran submitted 
records showing his employment as a substitute teacher 
earlier in 1991.  

In December 1991, VA hospitalized him for several days.  He 
stated that he had been feeling depressed, with decreased 
sleep and vague suicidal ideations and he complained of 
intrusive thoughts and nightmares related to Vietnam.  His 
mental status following admission showed a depressive mood 
and affect but no suicidal or homicidal ideation.  At 
discharge, his mood and affect were described as "bright" and 
he was optimistic about his future plans. The Axis I 
diagnoses were PTSD and major depression.  The Global 
Assessment of Functioning (GAF) score was 60 on admission, 85 
at discharge and 90 for the past year. 

A VA outpatient reports from January 1992 through April 1993 
noted he had a succession of jobs during this period, with 
three in the past six months reported when he was last seen 
in April.  He described his employment history in a letter in 
June 1993.  He was seen in October 1993 complaining of 
increasing anxiety and that he had symptoms after he stopped 
taking his medication for a few days.

The VA vocational rehabilitation interviewer in July 1993 
noted the veteran was seen as a self-referral.  The report 
noted the various job skill-related courses he had completed, 
including a sheet metal training course at a technical school 
in 1993.  He described his various jobs and stated that at 
times he quit or was terminated due to difficulty with 
interpersonal relationships.  It was noted that the veteran 
had been able to find work but seemed unable to maintain 
employment at the same job for a long period of time.  The 
plan was for him to receive counseling and referral to a job 
service.  

At a VA psychiatric examination in October 1993, the 
diagnosis was PTSD and there was no GAF score reported.  The 
veteran reported having problems with people on the job due 
to nervousness and depression, and that in a job situation he 
was anxious or panicky and would give up to obtain relief.  
He complained of nightmares, flashbacks, hyper alertness and 
irritability.  On the mental status examination, he was 
preoccupied with his combat experiences and previously 
mentioned symptoms.  He was in good contact and relevant, 
logical and coherent and he maintained reality.  On a VA 
social survey in October 1993, he reported to the social 
worker that he had more than 8 jobs in the past 3 years and 
was currently unemployed.  He stated that he had anxiety 
attacks which kept him from functioning on a day to day 
basis, although he stated he could not function without his 
medication and counseling.  

The VA mental health clinic records show in February 1994, he 
discussed his anxiety, depressive swings, suicidality now and 
then, and inability to hold a job.  He was maintained with 
medication and he was referred to group therapy.  In May 
1994, he was referred to a PTSD group, with his problems 
including dealing with stress and holding a job.

In April 1995, the veteran was seen at the VA mental health 
clinic as a walk-in, with the complaint of increasing 
anxiety.  Medication was prescribed and it was noted a 
private physician gave him Xanax to control his anxiety.  He 
was seen in August 1995 complaining of a tremendous amount of 
anxiety, occasional suicidal thoughts, and that he felt he 
could not beat the depression.  His medication was increased 
and he was assessed as still depressed.  

Records from a municipal airport authority show that the 
veteran had failed to meet the criteria for the working test 
period that ended in August 1995.  According to the records, 
he was suspended in October 1995 for one week for having 
failed to report for work or report that he would be absent 
for an eight day period in September.  He received verbal 
counseling and he was to return to work later in October.

A VA outpatient record dated December 21, 1995 shows the 
principal Axis I diagnosis was chronic, severe PTSD, with 
secondary depressive disorder, anxiety disorder, and 
dissociative disorder, all being labeled as not otherwise 
specified.  The examiner provided a GAF score of 30-35.  The 
clinician stated the veteran was "100%" unable to work 
secondary to the PTSD symptoms.  A companion report earlier 
on the same day noted he was a maintenance worker for the 
water company and that he was having increased depression and 
stress secondary to marital problems.  According to the 
report, he stated that people were "scared to death" to 
work with him and that he would not be given an engineer's 
job.  It was noted he had a depressed mood and anxious 
affect.

A VA social work service report dated January 24, 1996, 
characterized the veteran's impairment from PTSD as severe.  
It was reported that his job was threatened secondary to his 
sleep disorder and concentration problems.  It was noted he 
was depressed and anxious daily at work.  A staffing note on 
the same day prepared by the PTSD treatment program director 
noted the veteran was being monitored daily by Vet Center 
staff for homicidal ideation related to his reported 
stressors.  He was described as depressed, anxious, 
circumstantial and tangential.  His attempts at employment 
were characterized as heroic and stoical and he was described 
as isolated when not working.  The clinician's opinion was 
that the veteran's PTSD severely disabled him, impairing all 
areas of social functioning and requiring intensive 
treatment.  The clinician stated the veteran was unable to 
engage in substantially gainful employment as evidenced by 
his erratic employment secondary to PTSD symptoms.  

The VA psychiatric examiner in January 1996 noted that the 
veteran was working for the "Water Division," that he 
complained of increasing anxiety and that he had marked 
difficulty with his job because of rage reactions and 
irritability.  He stated that he was no longer able to 
perform his tasks and trade there because of increasing 
anxiety, although he was trying to work full-time.  The 
examiner stated the veteran had the same preoccupations as 
when he was examined in 1993.  The diagnosis was PTSD, 
unchanged.

In January 1996, a clinical social worker at a Vet Center 
reported that the veteran had participated in 30 individual 
and group counseling sessions from March 1994 to January 
1996, and he had reported an increase in the frequency of 
PTSD symptoms in the past two years.  

In a report dated February 13, 1996, FAP, D.O., stated that 
he had treated the veteran for several medical problems, but 
been involved in the veteran's psychiatric problems only on a 
limited basis.  Dr. P. stated that after review of his notes 
and those from VA, he concurred that the veteran was totally 
disabled from a psychiatric point of view.

At a VA mental health clinic in April 1996, the veteran 
stated that a doctor had told him that he should stop 
working.  His complaints included a tremendous amount of 
anxiety, poor sleep, and nightmares several times per week.  
He reported that he could not function at the airport due to 
noise and heat and reliving Vietnam memories of airfields.

At the RO hearing in April 1996, the veteran testified that 
that he had a tremendous amount of anxiety; depression and 
lack of concentration.  He stated his supervisor had just 
called him in to remind him of procedures he forgotten.  He 
stated that his medication had been adjusted, his bills were 
paid and that he drove a car.  He stated that he had been 
working for the municipal water division for two years and 
that he had taken off two months without pay in 
August/September 1995, and felt it was a miracle his job was 
saved.  The veteran stated that he had been working 40 hours 
per week and that he was hold if things continued to happen 
there would be a pretermination hearing (T 1-8).

The report of his VA hospitalization late in August 1996 
showed he came in for problems with his PTSD, and the 
inpatient records noted he felt he was at a point where he 
could not work.  

The record shows an application for SSA disability benefits 
was filed in October 1996, and he reported initially that his 
disability including PTSD finally made him stop working on 
July 15, 1996, although he later amended the date of onset to 
August 5, 1996.  In September 1997 correspondence to the RO 
he stated he would like to apply for unemployability as he 
was unable to work since August 1996.  He attached a 
physician's statement in September 1997, obtained in 
connection with his SSA application, that the veteran was not 
capable of maintaining gainful employment and had been unable 
to work since August 1996.  

The veteran's application for IU in March 1997 noted he last 
worked full time in August 1996 when he became too disabled 
to work.  He also reported regular employment from 1993 to 
1996.  The SSA records showed the annual earnings for the 
years 1992 to 1996: 1992 $8,400, 1993 $10,894, 1994 $26,948, 
1995 $25,120, and 1996 $20,937.

A VA clinical record entry dated in late August 1996 noted he 
was depressed, unable to work and that he could not deal with 
people at work.  He told a VA psychiatry examiner in December 
1996 that his last day of work was August 5, 1996, when he 
"left work in a rage" and that he felt he could no longer 
work.  In November 1996, he sent a letter of resignation to 
his employer, noting he was due back from medical leave but 
that he was unable to return.  

The Board has reviewed the record and concludes that it 
supports a 100 percent evaluation for PTSD earlier than 
August 5, 1996 but not from the initial effective date for 
compensation in November 1991 in view of the probative 
evidence contained in this well developed record.  Elkins v. 
Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (and cases cited therein).  Further, in 
evaluating the evidence and assigning relative probative 
weight, the Board has applied the benefit of the doubt rule 
liberally, as intended.  See 38 C.F.R. §§ 3.102, 3.103(a).

The veteran's argument all along has been that he is totally 
disabled on account of his PTSD.  The Board observes that the 
rating scheme in effect prior to November 7, 1996 is for 
consideration as the veteran has received a 100 percent 
evaluation from August 5, 1996 based on IU.  This version of 
the rating scheme does not provide bright lines of 
demarcation between the various interval ratings.  

Further, the schedular evaluation of 100 percent was provided 
where there was a demonstrable inability to obtain or 
maintain employment.  This element was interpreted as an 
independent basis for the 100 percent schedular evaluation.  
See, for example, Johnson v. Brown, 7 Vet. App. 95 (1994).  
An alternative means of achieving a total schedular 
evaluation was available under section 4.16(c).  The 
provision is applicable to the veteran's case since PTSD was 
the only service-connected disability and it was rated 70 
percent for the entire period from November 1991 as a result 
of the RO rating decision in July 1999. 

The Board observes that the VA hospital summary from December 
1991 showed the GAF score was 60 on admission, 85 at 
discharge and 90 for the past year.  Although improvement 
would be expected on discharge, the GAF score of 90 for the 
previous year shows his symptoms were deemed minimal.  The 
Board notes that the GAF is a scale reflecting the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) [citing American 
Psychiatric Association, Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed. 1994-(DSM-IV)).  Thus, his 
earnings for the period are not viewed as indicative of a 
corresponding level of PTSD symptomatology in view of the 
professional assessment of his level of functioning at that 
time. 

Thereafter, according to his IU application, he worked 
steadily from early 1993 through mid 1996 as reflected in the 
earning history, albeit for several employers, which leads 
the Board to conclude he was able to obtain and maintain 
employment in the presence of severe PTSD symptoms.   

However, the VA clinician on December 21, 1995 determined the 
veteran had marked industrial impairment, and it appears that 
improvement never materialized.  The GAF score of 30-35 was 
consistent with major impairment in most areas or inability 
to function in almost all areas.  See DSM-IV at 32.  
Undoubtedly, the VA clinicians were applying the current GAF 
scheme.  

This impression was reinforced in the January 1996 VA 
clinician's assessment, describing the veteran's work history 
as erratic and his current inability to engage in gainful 
employment as supporting a totally disabling PTSD.  
Furthermore, the concurring opinion from Dr. P. is highly 
probative as it was based in part on VA records.  Thus, a 
reasonable assessment of his disability December 21, 1995, 
taken from his hearing testimony and the clinical records 
viewed objectively was an accelerating downward course with 
marked PTSD symptoms resulting in a substantial deterioration 
in his work performance to the point where he could no longer 
function.  His hearing testimony does not appear to reflect 
the reality of his workplace functioning as reported in other 
contemporaneous records, although it would seem consistent 
with the heroic and stoical characterization of his attempts 
at employment.

The Board may reasonably conclude the veteran was more 
clearly totally disabled from any type of employment from 
December 21, 1995 and he would meet the criteria for a 100 
percent evaluation under section 4.16(c).  The psychiatric 
assessments appeared consistent in reporting PTSD was totally 
disabling from the standpoint of employment beginning in 
December 1995.  Although he may have reported for work, 
clearly he could not be considered capable of working or 
engaging in his occupation in any meaningful way.  

In summary, the Board concludes that this evidence, overall, 
shows the veteran's psychiatric disability from December 21, 
1995 more closely reflects total disablement as contemplated 
in the schedular criteria in effect prior to November 1996 
with application of section 4.16(c).  The Board has noted 
time lost from gainful work and decrease in work efficiency 
in arriving at this conclusion and the obligation to not 
under evaluate the emotionally sick veteran with a good work 
record where such higher rating is supported by the 
psychiatric disability picture.  38 C.F.R. § 4.130 (1996).


ORDER

Entitlement to an effective date of December 21, 1995 for a 
total disability evaluation for PTSD is granted, subject to 
the regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


